oo Oo NN DN AH F&F WY NO —

Ny NO NO NHN NY NO KN YN NO |= fF FF FF PF Se Ol el re hl eh
oN BON NN Bk WY NHN |—|$— OG 6 DOH NHN KH HW FF Ww NY | &

WRIGHT, FINLAY & ZAK, LLP
Natalie C. Lehman, Esq.

Nevada Bar No. 12995

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345

nlehman@wrightlegal.net

Attorney for Defendant Selene Finance LP

TOBIN E. FUSS and ANGELA FUSS,
Plaintiffs,

vs.

SELENE FINANCE LP, a foreign limited

Defendants.

partnership and Does I through X, inclusive,

fas 3:19-cv-00282-MMD-CBC Document 11 Filed onan Page 1 of 2

 

_™_ FILED RECEIVED
_____ ENTERED SERVED ON
COUNSELUPARTIES OF RECORD

 

JUL 29 2619

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA ORDER

Case No.: 3:19-cv-00282-MMD-CBC

NOTICE OF DISASSOCIATION AND
WITHDRAWAL OF COUNSEL

 

 

DATED this 19" day of July, 2019.

IS SO ORDERED

   
 

Defendant Selene Finance LP (hereinafter referred to as “Defendant”), by and through its
attorney of record the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that
Christopher Alan James Swift, Esq. is no longer an attorney associated with Wright, Finlay &
Zak, LLP. Wright Finlay & Zak, LLP, will continue to represent Defendant and requests that

Natalie C. Lehman, Esq. receive all future notices.

WRIGHT, FINLAY & ZAK, LLP

/s/ Natalie C. Lehman, Esq.
Natalie C. Lehman, Esq.

Nevada Bar No. 12995

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

Attorney for Defendant Selene Finance LP

Page | of 2

 

 

 

 
